Case 1:20-cv-03690-TJK Document 1 Filed 12/14/20 Page 1of 8

UNITED STATES PISTRICT CoVRT

DISTRICT oF COLUMBIA

JEHU HANY

PlemtiG

UMITES STATES DE 7
OF TUSNCL, PART MET

De fea deg t-

 

Case: 1:20-cv—03690

Assigned To : Unassigned

Assign. Date : 12/14/2020

Description: FOIA/Privacy Act (I-DECK)

CoMPLAIArT

FREE DEM oF IN FORMATIOW
ACT
gu fic. $5 2C/(9)(B)

fo Procerd pq Forme

plicvtea
a Child Smarcetaty |

fru Jer7s

PARTI EL AND SRK DIED 6

Plant Jehu Head C'Pleah Ff ‘] bbs Pry Cory lent
Unde Hu Freedom af luforrncha, jAet C'' F674 ) g- OL
GS 2ENKIVBAI erty resp cel A Pleah Febreary VY 2s
requesk fee in bumshay C Reo, vest’) tye de incl F Ord,

Unb Fer.
D istret .
Iv Or ma

an ¢

Pop £494 \

gbes aot great Aim GtlesS te
Cavingt prver de topit f th

he 3S -Mmnwpyas/tes

it be [gw,

via rrpaleu t- m “7 pe hy oly f fst She
Plambl rs ¢ fedod frson ty po Sk cceef/
Sia ce. hss ple f feay 724 on? rvtnh

copy feels Pts he
ad knee VOVHR rece

™

Mail Room

   
Case 1:20-cv-03690-TJK Document1 Filed 12/14/20 Page 2 of 8

PLAIW TIF FE FOSA REQUEST

Plan ft 1s SErwvTHY Eb- vost Senne 1s
fede«/ prser fv bs conve DYwIs aq SECU Ae Ged,
wwe Gaod ou Conspweey , 1 the Distr of Messechutelty
cap wo (UC ~JO38 WEY, Tt Conere hor rs fotrel tag
ay peel 14a ye Fes Cire?) cose 78°2202. The smrshycte
or the trangec hats Ltr dey nag Avs COterze bvas COMM pH lie
[A Pin P osha Reqze1 of Offne f Sly Seuanhe; of, Becky
Co ian 283 349 pa AOS
Plain hh ante Secwrhey Lec ger. In abot Mag Julg
he became co-nse/ ® @ sine/! put lec C0 vy 287 hand
Medice! Constr P eapnant Sahipns, tee diag wield Thy
Symbol “REFE" on Pu ovte- til-Covalee mar fut ¢ GEFE
REFG was ovigguclly « ssi dierg of ReGll Enes 4.
C “Re 6H) xg eyed fH She Bal anol ger b CoS (7128 | A-
foyer | —lieVA azetty Merk Wav C “Wngotd Ae df epparer™Y
Db deste! a gedymnet® ag ams h Re 6// prvae de D] ose bh MS
involvement . On Seolenbe =% 4015, Vice urvk a (fle
po Plam hilt ha Vespon st fa (lee b HS dearo/ f Yao that
REE wes hadb o thy Jew inet. Yiev, tho bed
bet con ced of Yn a / bed, Hob fhe he iy tizdedl fr
n muster hy reper bag aud, pecre fg thus Aff
Gre, elfcck aud mexheechbhh fesrerced ol fir
Fede Lovzsnmaif agains L Plen bu 7°

Ww orde b ccllch 014 tty pod met VYav tv the

2
Case 1:20-cv-03690-TJK Document1 Filed 12/14/20 Page 3 of 8

gteted thet fis
“teyuyre 1a Peden Law Eirboriwid fav

prvi ceed me w7tly he Co4 feet ta The Fedex]
4ef Skte $9 Slew fp pot ths yn ter on thx

fest beck’
Vow 75 evocetwe SH fur

This Fhypc6ol by
warning by jesha Robed Mh Jackson eg eust Viiny

tn Feded government ai «¢ fool br the gr levers

2 { gorermete| crmpbgeas trlio pa eer Ye £11 [ee ot CAET ete S

pot certh yyjere. india due! streuagth, bt coy Hy ofl FL

force of Oren wreak ds ell ’
J

S\¥ Gea Jitew , Bll ig bps Cada /7€ hon

ph fhe Dishtel of Me tsethore iY Plemtlhl blo ¢

Bivens complet egal Vier anf gtd Mer f/f B)
agecl neve Brgaen Fle Ke and efheyy fost fhuc-

rte 4 tn sha fo ghey foe prvceechigy cry ff seek fim

as he may be txonercte/, Die ah bod flys

[Bil vtas ainplent Cha fh Sothys Di stricl of flan de } sa

ov dav fo reserve hid okph of Iain, Pe ay dh Gacoft
Florida Os shred Goort ded nul ed She corny lens w Prot
pryedi stehig pha thw shh fo jim fehune wos
to/leof ell and good, Thus fiver C2 ret Lees f SS Sve ben
+o Plein bt Request becouse, mere dae ofte> th wee
Fjled/, gavel he fore te a of sevuce/, aw bled a deb
collechow Pro a9 erase REFE yw Neve da, The 17 tray

S
Case 1:20-cv-03690-TJK Document1 Filed 12/14/20 Page 4 of 8

proves thef sore 519 d1urdee/ tf ¢mM Tr E/
jn firmed View of the Gly ot te Bivtus
conpleut , anth, thetky hel Wrev wos
pet of beck -chuune/ Coir urenr(s hoat
reg arb btey Die su fs Af c onere hou ler Messed esehle
But fie CD inbteseotenr hed “yee pets
dsclset fo Plewt: FE ek ig: cv) nial tre
LE gow egpcored cleav thet jn feet
thy jnv ¢stry cha og thus Dien hl Cra!
caucted b4 Veo. This weld ay cus deuce. ‘of |
proseevle isl nigordued- ene VX) d DJ eer by HF cou Chad.
Plembil bled the Clbumy FO reyen &
aH te Detndewmt ure ltl debe Feoreey 2Y 2a3e
stating, 7
[ reRn qu te the etteched [etter 1 received

Frou a femy FB/ eget, Mak Urges thx *} elt,
why yeh thycaleas thi vir of Federe/ I Cie ypewt
féserrtt! fo asset MK tg ia. cellee a

debt, is the pasa Fer rq rege st
f rrequiat iby ma hay hoe of/ Op uqasend Ok- fry Jes ten
Depertmert, pt especery thy FR) and thy A Morrty.

Centred aid US Altomegs* v thier The 14 Artyine far
iS as Fe flow:

Wi tne aE Pad Ye sad oy erage
Ike jurdiche pefetal fo He udercyne and any
time frou Sanverg |, a0 +e the presesty inched,
best na hensteef fo, F Bé eyent Brg un Me keg,

q
Case 1:20-cv-03690-TJK Document 1 Filed 12/14/20 Page 5of 8

2. th 1 derbi ty ond birthest <ddeo J aad
indiurdved wrth ahgur My Meo hed Couteetk
uw th (09 ordi the ijoliysrgned ot aay Arn,

S14 ce Sonverg Last

S> Arig dove marty jaded reg ermrals Of othe
dow wets vq tleebryc Fie, CO i, V8 evg cag

ja Arum Aa an FE led roy ste ia We Frbeq
Peg ond toy thy Ad way Four [Wek “én
Lhe" og perdoy fue 2k fa be OO1C8 2G
“9
ir rele diag, FB/ Zs52 Paving Bue Col

/

J .
a0 247 Pyare Fivinr SJ enceng l, DY/ pp Ah fpirsedt,

The Da 4 5S rgned fh Re vw ft TLee FEA 5 gag
it Regus! ne, IGE 2ZIWGF-002 | Lhe ders ioof rf. hy ic/leo
slo Marh 13, oP
xe mp herd, Plank t- cppecled vie Gtte drle/ Meee 77,
me per Aag ot hel th exeghhws wer rreya lec bG
Ss “4
Erenaha CALE) exe nt “Peet ennel and petite! be
ane Sypaule Abs the dpsclod Ue f ahech; woul d corgh hl.
4 Clearly im wevvrer bel (nvesivs ef procotel eI *
. , J) ae wnedice Gee feloha
5 dite peek @ peatea ne? a- H+ ( elohay
| ptt Cd Gee tng reqoed a bue covke
befucen MMA Liew ete tig Petite ef (hee Pputriend f
jes ha regan lug pay it ated, arg bhai fy o- 0 fhie~
dotwvatatt Ci decry The S&L LY .
Exe rp by bi Xe3 tact records 0s jn heme bey Comalled
Far far en framed purpries, bel only vf seed pecads ow
ja Av aebey “could reeseta bl; be expected! od cash LO
au vnutdrrented M4 Ve S107 ft pera priceta! Dre detrudr
l seek hue nsthig te fp wrte My Views perdoad o fing
her by evpley net relebwchaler hus forme Coyle

x
Case 1:20-cv-03690-TJK Document1 Filed 12/14/20 Page 6 of 8

rele trace hug \ wh the Dena bmed of Sethe, Ra the,
I seek fo bare in omarion peg ar dig Ms Vreoly

11 /€g e/ Hemp b be 'pwsle, by roperbag af. (OC fe; Pag.
Hye &1/ fare trp clfeef atl jnexhwshih
1b 60s of thy Fedeel C6 oremsienk agsingh L Skhse

lau 7 “On ordw ti colled ans fred ot ef debt
a Megad ly Dolev cd xo Aw .

Pion ht® lel olss poae out flrok We,
Vigo toot d Gugt "2 eng ce br bax of frie cy ty
VL vig Phe Fecheno/ gov vw myn F 72 Oy —ex hr bes
« Mewapt 1

Th ff? el, fuulgerol A-2020~ 966/2%, ces heared

v4 = FBI kth, deed fens 1% 202%. ft thie, thy
B/ ait guolhe lejtar & Pli:a 6 6 a < te Jt TF QR
a ene Phy Fir reguesb powbt— 14£ 254/~-oo/ eh hod

HAVD JERE TWenat DE GEKELP , pote! hey wes obted
Pryce thar he? Moths ofl Plant Ki hayvat, The
FB) doureed phe Request “geen hed fuss me encler Chi
(b¥1IAJ Cxerphar, br records a tn Frm bor CO yp Leal A
Jaw en frrcement po pied bet oly ph fhe cites? thd svel
na vn mut wafer Fevr wth Jou tr Forte pyeert-

perpess, Plan eral

Planhle / naps cdd of ly <ppes led Phe cece deine/
Vea (etl «tect Jely /¥ 2020  Pleahtt Not ted cof theft
the Ch ywnjae! cost « gamat hn wes corp with her
onic hav, anef pewold b& taewed fr be Ntclst-eof
do ww unde Brey an Muy leet. And Plein bh
Also porn bod ot fhet tk the necon da nv lueof

¥
Case 1:20-cv-03690-TJK Document 1 Filed 12/14/20 Page 7 of 8

Via Cri pe agus Pleeah tf Fhak ht

at tu prbmof Fle wlpn ¢4a/0
Yeceive Fawn co be woid txoneete hymreslk
In the Chimynel cose 2g oath Br yyn ,

The Polecdant hee pot rephed on 1& second
dental Pa hel denial & yrre velegh Cy AK
[Wau ii saekes not | Wh avn hee regarding

himetlh bt View's Ustekt and ¢ (fo
fo Ust fhe Dedrrdert. of bor eslechea-
agency,

Pla hh beleves thet Aw appel Peggaased
b Hy Defeada;t, alae, bly cel beth Phy
Jesh Arca hon br the rele Sosirt,

Respectfully SA pe biedA on Ocbler 1, 2029.

 

et
fT Hand
J O644Y~-1o¥
Fol Metadata
Po Bex

Mendela CA- 43 &YO
Tele Hees

ie (3O% say

Case 1:20-cv-03690-TJK Document 1 Filed 12/14/20 Page 8 of 8

a Aye tend
Ch 42

etal

 

2 iil @

1000
200)
ot 2. dig

Clerk
lve ey Court

pes bi DC 2000/
